Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is in response to the amendment filed 12/5/22.  Claims 1 and 8 have been amended.  Claims 21-28 have been added.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:  Nos. 34, 86, 224, 320, and 370.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  No. 226.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Paragraph 35, Line 7:  The article “a” before “nuts” is not needed.
Paragraph 41, Line 2:  Should the word “cording” read –according--?
Paragraph 49, Line 12:  The verb –be—should be inserted after “may”.
Paragraph 49, Line 13:  The verb –be—should be inserted after “may”.
Paragraph 51, Line 6:  It appears the word –resistors—has been misspelled.
Paragraph 57, Line 5:  The verb –be—should come after “may”.
Paragraph 61, Line 3:  The word “extent” should be replaced with –extant--.
Paragraph 68, Line 8:  The verb “provide” should be plural to agree with the verb “eliminates” before it.
Paragraph 81, Line 1:  Should this line be referring to Figure 17?
Paragraph 81, Line 5:  The word “maybe” should be replaced with the phrase –may be--.
Paragraph 85, Line 4:  The phrase “with in” should be replaced with the word –within--.
Paragraph 97, Line 7:  The verb –be—should be inserted after “may”.  
Appropriate correction is required.

Claim Objections
Claims 3, 7, 15, and 21 are objected to because of the following informalities:  Claim 3 appears to be missing a word –to—before “receive” in line 2.  Line 17 of claim 7 should have the word “if” replaced with –of--.  An extra word “and” is in lines 29 and 30 of claim 15.  Claim 21 has an extra period (“.”) in line 12.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the strap" in line 19.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-7 are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 103
Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshen [U.S. 5,461,390] in view of Segal [US 2020/0154232] and Defant [US 2015/0029021].
For claim 1, the tracking and monitoring system (Abstract: monitoring the location of subjects) taught by Hoshen includes the following claimed subject matter, as noted, 1) the claimed callback engine is met by the mobile telephone switching office (No. 14) hosting a database system (No. 16) and operable to execute a callback script (Fig. 3: database record), said engine operable to receive an inbound communication to the callback engine and to selectively call said callback script to process the inbound communication (Col. 3, Ln. 62 – Col. 4, Ln. 2: office 14 receives a message from a receiving cell site and forwards the message to the database processor 18.  Database processor then retrieves location information from a database record and compares the location coordinates sent from the locator device with approved coordinates), and 2) the claimed ankle monitor is met by the locator device (No. 22) including a global navigation satellite system module operable to determine a geographical location of the ankle monitor (Col. 3, Lns. 58-60: locator device 22 determines its spatial coordinates from a global positioning system) and a mobile communications module operable to send a status message having coordinates defining the location to the callback engine (Fig. 1: communication with cell sites; Col. 3, Lns. 60-61: responds to the polling message with a response message which includes such spatial coordinates), said database system is operable to store data associated with the ankle monitor bracelet (Col. 6, Lns. 5-6: database system 16 has one record per locator device to identify the prisoner associated with the locator device) defining one or more of the group consisting of an allowed zone, restricted zone, and a defendant identification (Col. 6, Lns. 10-13: an ID num field identifies the identification number of the locator device; Col. 6, Lns. 14-16: the next field identifies the last known or reported location of the locator device), and said callback script is operable to process the status message to record the coordinates in a database system to calculate if the location falls outside the allowed zone, to calculate if the location falls inside the restricted zone, and to notify an authority if a geographical violation has occurred (Col. 4, Lns. 16-23: If the subject 24 is not in an approved location, then database processor polls known law enforcement locator devices to determine which law enforcement unit is closest to subject’s location).  However, the Hoshen reference does not mention a server, a webserver application, or a queue script.
Using servers and applications in tracking and monitoring devices is not new in the prior art, and the Segal reference teaches an offender monitoring device that uses server devices (No. 114) and applications (No. 228) in order to perform its monitoring and tracking services.  Furthermore, the Segal reference may also add requests (No. 122) from end-user devices to a queue of deviation requests for a monitoring user (Paragraph 62) in order to store any commands or requests.
Servers and applications running on user devices would prove to be a fitting update to the prior art taught by Hoshen.  Smart phones were not present at the time of Hoshen, so an update using phone applications and servers to serve them would be a logical mode of updating the communications abilities of the tracking system.  And a queue would be an organized way to keep track of any requests from personnel.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate servers and queue scripts in the system of Hoshen for the purpose of utilizing modern and updated hardware and software to efficiently operate the tracking and monitoring system.
Another claimed element not found in either reference above is a circuit having a plurality of nodes for measuring the state of a strap.
Circuitry measuring different states of a strap that attach a bracelet to a person is not new in the prior art.  The monitoring device (No. 100) taught by Defant discloses a method and system for calibrating a transmission power level for signals transmitting along a strap (Abstract).  As seen in Figures 1A and 1B, the housing (No. 110) comprises a signal generator (No. 125) and a receiver (No. 120) that transmits an optical signal along a strap (No. 130).  As shown in Figure 1B, when the strap is tampered with or disconnected, the signal is not transmitted along the strap and a tamper alarm signal is sent to a remote system (No. 360).
The obvious advantage of the Defant reference is to prevent tampering or removal of a monitoring device by cutting or removing a strap.  And the Hoshen reference even includes a monitoring device (No. 22) having a strap (Fig. 1) that could benefit from the Defant reference.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a circuit to measure a state of the strap in Hoshen for the purpose of preventing unauthorized removal of the monitoring device.
For claim 6, the Segal reference does mention status data of the device including battery status data (Paragraph 68).  The claimed intelligent charge controller is read on the specification (also Paragraph 68) that states that the monitoring center (No. 112) or the BWTDs (No. 106) may maintain an initial rule that includes battery status limitations.  Also, they may determine a reconfigured rule (No. 124) that establishes second battery status limitations that permit a battery charge status lower than a threshold amount.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshen in view of Segal and Defant as applied to claim 1 above, and further in view of Dupray et al [US 2013/0285855].
For claim 2, the Hoshen reference does use a cellular system (No. 12) to send its status messages to the office; however, there is no mention in Hoshen or Segal or sending a first hypertext markup language form command and a short message service text message.
HTML and short message service text messages have been used in communications for some time.  The services for a communications network taught by Dupray provides complex network services requiring interactions between various applications and services, particularly services that require the locations of wireless mobile stations (Paragraph 2).  To achieve this, either web content may be delivered as an existing HTML (Paragraph 88) and short message service messages can be received from the network.
The Dupray reference is plain evidence that HTML and SMS protocols have been used for some time in communications networks.  And both the Hoshen and Segal references could use various forms of communication depending on their needs.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate HTML and SMS into the combination of references above for the purpose of using a well-known and common communication protocol.
For claim 3, the claimed relay station is met by the mobile telephone switching office (No. 14) of Hoshen.  The HTML and SMS protocols have been discussed in the rejection of claim 2 above.
For claim 4, the Dupray reference also mentions WiFi protocols (Paragraph 25, Ln. 7) as part of its communications protocols.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 11,538,324. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are nearly identical.  Claim 1 of the parent application is merely claims 1 and previously objected claim 5 of the current application.  The same is true of claim 21 of the parent application and claims 1 and previously objected claim 7 of the parent application.
Also, nearly every claimed element in new claim 21 can be found in the claims of the parent application, such as the communications module and global navigation satellite system and audio module (Claim 1), power module (Claim 6), reed switch to detect magnetic tampering and strap with circuitry to measure a parameter therein (Claim 7).

The terminal disclaimer filed on 12/5/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of co-pending application 16/947,985 has been reviewed and is NOT accepted.
The terminal disclaimer does not comply with 37 CFR 1.321 because:
This application was filed on or after September 16, 2012.  The party identified in the terminal disclaimer is not the applicant of record.  A request to change the applicant under 37 CFR 1.46(c) must be filed and must include an application data sheet specifying the applicant in the applicant information section and comply with 37 CFR 3.71 and 3.73.  To be reconsidered, the terminal disclaimer must be filed with the request under 37 CFR 1.46(c).

For cases filed on/after 9/16/12, 37 CFR 1.321 specifies that the applicant can disclaim, and the terminal disclaimer must specify the extent of the applicant’s ownership.
A request under 37 CFR 1.46(c) to change the applicant needs to be filed, which is (1) a request, signed by a 1.33(b) party, (2) a corrected ADS (37 CFR 1/76(c)) that identifies the “new” applicant in the applicant information, and is underlined since it is new, and (3) a 3.73(c) statement showing chain of title to the new applicant.  Along with the 1.46(c) request the Office needs a POA that gives power to the attorney who is signing the terminal disclaimer, along with another copy of the TD unless they file a terminal disclaimer that is signed by the applicant.
The applicant may resubmit the terminal disclaimer, and no fee is required.

Aside from the double patenting rejections above, claims 5, 7, and 8-28 do contain allowable subject matter.

The following is a statement of reasons for the indication of allowable subject matter:
A statement regarding allowable subject matter can be found in the Office action filed 6/3/22.
Claim 21 presents a specific combination of elements found in a tracking monitor bracelet not found in the prior art that includes the monitoring device having a GPS module, data communications module capable of reporting the state of the tracking monitor, audio module, power module, and reed switch for detection of magnetic tampering IN CONJUNCTION WITH a strap comprising a flexible band, attachment adapted to securely couple the band of the strap with the monitoring device, and circuit having a plurality of nodes for measuring the state of the strap.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis A Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JAT
12/15/2022

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687